Citation Nr: 1526407	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for tinea versicolor.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 2008 to May 2012.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for tinea versicolor and assigned an initial noncompensable rating, effective May 10, 2012, which was the day following the date of the appellant's separation from active service.  As set forth above, the appellant's claim is in the jurisdiction of the RO in Buffalo, New York.  

In May 2014, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant has not argued otherwise. 


FINDINGS OF FACT

Since the award of service connection, the appellant's service-connected tinea versicolor has been largely asymptomatic, with flare-ups approximately once annually characterized by scattered lesions on the neck, upper extremities, and trunk.  These episodes clear after one to two days with the use of a topical antifungal shampoo.  In between these annual flare-ups, the appellant's tinea versicolor clears completely.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record in this case does not show, nor does the appellant contend, that there are any notification deficiencies which have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128.

With respect to VA's duty to assist, the Board finds that no further action is necessary prior to further appellate consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service treatment records are on file, as are all post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).

The appellant has also been afforded two VA medical examinations in connection with his claim, most recently in July 2014.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examinations obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records as well as a clinical examination and consideration of the appellant's medical history.  The examiners also provided specific reference to the applicable rating criteria, as well as an explanation for their conclusions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the opinions obtained, nor has he alleged that his service-connected tinea versicolor has increased in severity since he was last examined.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992) , citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board acknowledges that both of the VA examinations conducted in this case were performed while the appellant's tinea versicolor was inactive.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where there is a history of remission and recurrence of a condition, VA's duty to assist requires an evaluation of the disability during an active, rather than in inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused the Veteran to miss three to four weeks of work at a time).  

In this case, at the first VA medical examination conducted in June 2012, the appellant's service-connected tinea versicolor was inactive, and he reported that he had not experienced a flare-up of symptoms since his last episode of tinea versicolor during active service.  The examiner indicated that the appellant had no visible skin condition at that time.  

In his January 2014 substantive appeal, however, the appellant explained that his service-connected tinea versicolor was subject to flare-ups during the warmer months of July and August.  In light of the appellant's contentions, the Board remanded the matter in May 2014 for the purpose of affording the appellant a VA medical examination during the months of July and August.  As set forth in more detail below, a second VA medical examination was conducted in July 2014.  At that time, however, the appellant's service-connected tinea versicolor was again inactive, and he reported that he had not had an outbreak of tinea versicolor since August 2013, which had lasted only 1 to 2 days.  

The Board notes that in, Voerth v. West, 13 Vet. App. 117, 122-23 (1999), the Court distinguished its holding in Ardison, finding that where a Veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days, an examination during a flare-up was not required.  The Board finds that the instant case falls squarely within the Voerth holding.  The appellant's flare-ups occur during warmer months, but reportedly last no more than one to two days.  Moreover, both VA examiners expressly indicated that the appellant's service-connected tinea versicolor does not impact his ability to work, and the appellant has not contended otherwise.  Under these circumstances, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.


Background

The appellant's service treatment records document tinea versicolor treated with oral and topical ketoconazole.  At his January 2012 military separation physical examination, the appellant reported that he was currently under treatment for tinea versicolor.  On examination, the appellant's skin showed more than 15 hyperpigmented patches over the neck, upper extremities, and trunk.  It was noted that he had been prescribed a course of oral ketoconazole as well as shampoo.  

In March 2012, shortly prior to his separation from active duty, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including tinea versicolor of the upper torso.  

In connection with his claim, the appellant was afforded a VA medical examination in June 2012.  After examining that appellant and reviewing the record, the examiner noted that the appellant had been diagnosed as having tinea versicolor in 2011 and had been treated with topical and oral antifungal medications, which had cleared the infection.  The examiner noted that the infection had thereafter recurred and was again cleared with medications.  The appellant reported that he had not noticed any lesions since his separation from service, and the examiner noted that the appellant currently exhibited no visible skin conditions, including tinea versicolor lesions.  The examiner indicated that the appellant's service-connected tinea versicolor did not impact his ability to work.  

VA clinical records show that the appellant established care with VA in May 2012.  During a clinic visit in June 2012, he reported a history of tinea versicolor for which he had been treated with oral ketoconazole and Selsun blue shampoo.  He indicated that the treatment regimen had been very effective and that he had no current skin problems.  An examination showed resolved tinea versicolor.  In addition, in June 2012, the appellant underwent an OIF Registry examination.  He reported a history of tinea versicolor.  On examination, the appellant's skin was warm and dry with good turgor.  The examiner noted that no rashes were present.  

In an August 2012 rating decision, the RO granted service connection for tinea versicolor and assigned an initial noncompensable rating effective May 10, 2012, the day following the date of the appellant's separation from active service.  

In March 2013, the appellant initiated an appeal of the initial rating assigned by the RO, stating that it was his belief that his tinea versicolor affected at least five percent of his body, including his arms, chest, and stomach.  He explained that his tinea versicolor was episodic.  When he began to notice that his condition was recurring, he used a ketacozonol soap which alleviated it quickly.  

In his January 2014 substantive appeal, the appellant indicated that, although he had received no medical treatment for his tinea versicolor since service, he had experienced outbreaks of the condition in the warmer months of July and August.  The appellant explained that he still had some remaining ketacozonol soap which he had been prescribed in service and continued to treat his outbreaks effectively with that medication.  

In May 2014, the Board remanded the matter for additional evidentiary development, to include obtaining any additional post-service clinical records of treatment for tinea versicolor as well as a VA examination during the warmer months of July or August. 

Pursuant to the Board's remand instructions, the appellant underwent a VA medical examination in July 2014.  He reported that he was not currently experiencing an outbreak of tinea versicolor and had last experienced an outbreak the previous August, which he successfully treated with a medicated shampoo.  In that regard, he explained that his August 2013 skin outbreak had resolved after one to two days of such treatment.  On examination, the examiner indicated that the appellant did not currently exhibit a visible skin condition.  The examiner noted that the examination had been conducted during a period of quiescent symptoms, although the symptoms reported by the appellant were compatible with a diagnosis of tinea versicolor.  The examiner explained that, in order to quantify symptoms during a flare-up, an examination at that time would be required.  The examiner further concluded that the appellant's service-connected tinea versicolor did not impact his ability to work.  

The remaining VA clinical records are negative for complaints or findings of tinea versicolor.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The appellant's service-connected tinea versicolor is evaluated under the rating criteria set forth at 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under those criteira, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  

A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Finally, a 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for tinea versicolor.  

The available record shows that, since the award of service connection, the appellant's service-connected tinea versicolor has been largely asymptomatic, except for an episode of tinea versicolor occurring approximately annually and lasting no more than one to two days with the use of a topical antifungal shampoo.  Indeed, at both the June 2012 and July 2014 VA medical examinations, the appellant exhibited no visual skin abnormalities.  Additionally, the record does not show, nor does the appellant contend, that he requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his tinea versicolor.  

The Board has considered that the appellant's tinea versicolor affects his neck, arms and trunk during flare-ups.  Although the record does not contain an exact quantification of the affected area, it stands to reason that more than five percent of the appellant's total body area could potentially be affected during the flare-up.  Nonetheless, the Board finds that the overall record does not support the assignment of an initial compensable rating, given the infrequency and short duration of these episodes.  

Temporal considerations are important in rating a disability as they impact the functional impairment of the body.  See 38 C.F.R. § 4.10 (providing that disability ratings are based on "the ability of the body as a whole ... to function under the ordinary conditions of daily life").  As the Court noted in Voerth, "a person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  13 Vet. App. at 123.  

In addition, the Board notes that the appellant's service-connected tinea versicolor does not impact his earning capacity or ability to work.  Occupational impairment is the primary component of the disability rating.  See 38 C.F.R. § 4.1.  The Board notes that the June 2012 and July 2014 VA examiners both concluded that the appellant's service-connected skin disability did not have an impact on his ability to work.  The appellant has not contended otherwise.  

In summary, the Board finds that the manifestations of the appellant's service-connected tinea versicolor, essentially an annual flare-up lasting one to two days, do not more nearly approximate the criteria for a 10 percent disability rating or higher under Diagnostic Code 7806.  

In reaching its decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question, as there is no indication of an exceptional disability picture such that the schedular rating for the service-connected skin disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The appellant's symptoms have been fully considered in assigning the initial compensable rating.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Moreover, the record contains no indication that the appellant's service-connected tinea versicolor markedly interferes with his employment beyond that contemplated by the rating schedule.  Indeed, both VA examiners concluded that the appellant's tinea versicolor did not impact his ability to work, and there is no indication that the appellant has lost time from employment due to his skin disability or has been hospitalized due to this disability.  

Consequently, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for tinea versicolor.  To this extent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to an initial compensable rating for tinea versicolor is denied.  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


